Case: 11-30631       Document: 00511775136         Page: 1     Date Filed: 03/02/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 2, 2012
                                     No. 11-30631
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




KIEASE BECNEL,

                                                  Plaintiff-Appellant,

versus

DEPARTMENT OF SOCIAL SERVICES,
OFFICE OF COMMUNITY SERVICES;
PEGGY DOTTERY; DEBRA TANNER; BRENT VILLEMARETTE,

                                                  Defendants-Appellees.




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:09-CV-988




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30631         Document: 00511775136           Page: 2      Date Filed: 03/02/2012



                                         No. 11-30631

       Kiease Becnel was employed by the Office of Community Services (“OCS”)
in the Department of Social Services for the State of Louisiana from Septem-
ber 2006 to August 2008. In February 2008, her supervisor, James Smith, was
terminated. Shortly thereafter, she and several coworkers wrote a letter defend-
ing Smith to the Director of Field Services for OCS. In late February, OCS
received an anonymous bomb threat, which it reported to the police, who ques-
tioned Becnel and other employees after learning they were upset about Smith’s
termination. The detectives were unable to identify any suspects and closed the
investigation.
       Becnel sued OCS and her supervisors, alleging that they “singled her out
and humiliated her” by implicating her to the police during the investigation.
Becnel claimed that her supervisors’ actions were retaliation for writing the let-
ter, in violation of Title VII of the Civil Rights Act of 1964.1 The magistrate
judge issued a report, which the district court adopted, recommending dismissal
of all claims on summary judgment. On appeal, Becnel challenges only the dis-
missal of her retaliation claim, which she now styles as arising under the First
Amendment rather than Title VII.
       In her complaint, Becnel never mentions the First Amendment. The clos-
est she comes to pleading a claim under the First Amendment is her vague allu-
sion to the “United States Constitution” and her “civil rights.” She does, how-
ever, refer specifically to several other parts of the Constitution and to several
statutes, including the Civil Rights Act.2 In her response to the answer to her

       1
           Becnel filed other claims that she does not pursue on appeal.
       2
         The relevant parts of the complaint state that Becnel “seeks relief for the defendant’s
violation of [her] rights secured by the Civil Rights acts [sic] of 1964 . . . [and] the rights
secured by the Fourth and by the Equal Protection and Due Process Clauses of the Fourteenth
Amendment to the United States Constitution . . . .” She adds that the “defendants have
deprived the plaintiffs of their rights, remedies, privilege and immunities guaranteed to every
citizen of the United States, in violation of 42 U.S.C. Section 1983 . . . and of the rights guaran-
                                                                                       (continued...)

                                                 2
   Case: 11-30631       Document: 00511775136         Page: 3     Date Filed: 03/02/2012



                                       No. 11-30631

amended complaint and in her opposition to summary judgment, she specifically
alleges retaliation under Title VII of the of the Civil Rights Act but continues to
fail to mention the First Amendment. Having failed to raise a First Amendment
claim in the district court, Becnel may not do so on appeal.3
       The summary judgment is AFFIRMED.




       2
         (...continued)
teed by the Fourth and Fourteenth Amendments of the United States Constitution . . . .”
       3
         Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915-16 (5th Cir. 1992) (stating that
courts of appeals “will not consider evidence or arguments that were not presented to the dis-
trict court for its consideration in ruling on the motion”).

                                              3